       Case 4:20-cv-02115 Document 1 Filed on 06/16/20 in TXSD Page 1 of 6



                     THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

JUAN CARLOS DELGADO,                        §
                                            §
       Plaintiff,                           §
                                            §
v.                                          § CIVIL ACTION NO. 4:20-cv-2115
                                            §
SALINAS DENTAL GROUP, P.A.,                 §
and ADRIANA M. SALINAS,                     §
INDIVIDUALLY,                               §
                                            §
       Defendants.                          §

                        PLAINTIFF’S ORIGINAL COMPLAINT

                                  SUMMARY OF SUIT

       1.      Defendant Salinas Dental Group, P.A. (the “Company”)

is a pediatric and family dental practice located in Houston,

Texas.      The Company is owned and operated by Defendant Adriana

M.     Salinas     (“Salinas”),       its     president.      Reference    to   the

“Defendants” is collectively to the Company and Salinas.

       2.      Unfortunately, the Defendants misclassify their non-

exempt      employees    for    purposes      of   overtime   compensation.      As

such,    the     Defendants     did   not    pay   their   non-exempt     employee,

Plaintiff Juan Carlos Delgado (the “Plaintiff”), one and one-

half (1½) times his regular hourly rate for hours worked over

forty (40) per workweek in violation of the Fair Labor Standards

Act.

                               JURISDICTION AND VENUE

       3.      This Court has subject matter jurisdiction under 29
      Case 4:20-cv-02115 Document 1 Filed on 06/16/20 in TXSD Page 2 of 6



U.S.C. § 216(b)(2020) and 28 U.S.C. § 1331 (2020).

       4.    The Plaintiff brings this Complaint in the district in

which the Company does business and where a substantial portion

of    the   conduct     charged   herein     occurred.         As    such,   venue    is

proper in this district pursuant to 28 U.S.C. § 1391(b)(2020).

                                   THE PARTIES

       5.    The    Plaintiff,     a    resident    of       Houston,    Texas,      was

employed by the Company within the meaning of the FLSA during

the    three    (3)     year   period      preceding      the       filing   of    this

Complaint.         In   performing     his     duties    for    the     Company,     the

Plaintiff engaged in commerce or in the production of goods for

commerce.

       6.    The Company, an enterprise engaged in commerce, is a

professional association with its principal place of business

located in Houston, Texas.             The Company has acted, directly or

indirectly, in the interest of an employer with respect to the

Plaintiff.      The Company may be served with process by serving

Salinas, its registered agent, at 6502 Bellaire Blvd., Suite B,

Houston, Texas 77074.

       7.    Salinas     has   acted,    directly       or    indirectly,     in     the

interest of an employer with respect to the Plaintiff.                        Salinas

may be served with process at 6502 Bellaire Blvd., Suite B,

Houston, Texas 77074.


                                         -2-
    Case 4:20-cv-02115 Document 1 Filed on 06/16/20 in TXSD Page 3 of 6



                                 BACKGROUND

     8.    The    Plaintiff      was    continuously     employed      by    the

Defendants   as   a   dental    assistant    during    the    three   (3)   year

period preceding the filing of this Complaint.                  The Plaintiff

typically worked more than forty (40) hours each week but was

not paid overtime compensation for overtime hours worked.

     9.    As a non-exempt employee, the Plaintiff was entitled

to be paid one and one-half (1½) times his regular rate for all

hours worked in excess of forty (40) hours in a workweek. 29

U.S.C. § 207 (2020).

     10.   No exemption excuses the Defendants from paying the

Plaintiff overtime compensation for all hours worked over forty

(40) hours each work week.        Nor have the Defendants made a good

faith effort to comply with the FLSA. Instead, the Defendants

knowingly, wilfully, or with reckless disregard carried out an

illegal    pattern     or      practice      regarding       unpaid   overtime

compensation with respect to the Plaintiff.

     11.   Salinas has a substantial financial interest in the

Company and is directly involved in:

     a.    the hiring and firing of its employees;

     b.    its day-to-day operations as they relate to
           defining the terms of employment, workplace
           conditions, and the level of compensation to be
           received by its employees;

     c.    its finances; and

                                       -3-
      Case 4:20-cv-02115 Document 1 Filed on 06/16/20 in TXSD Page 4 of 6



      d.    corporate decisions.

      12.   The Company generated gross annual revenues of at least

$500,000.00.

                              CAUSE OF ACTION

                     A. Unpaid Overtime Compensation

      13.   The Plaintiff regularly worked in excess of forty (40)

hours per week for which he was not compensated at one and one-

half (1½) times his regular rate of pay.

      14.    As a non-exempt employee, the Plaintiff was entitled

to be paid one and one-half (1½) times his regular hourly rate

for   all   hours   worked    in    excess   of   forty    (40)   hours   in   a

workweek.     29    U.S.C.   §     207(a)    (2020).       Accordingly,     the

Defendants’ practice of failing to pay the Plaintiff overtime

compensation was and is a clear violation of the FLSA.

      15.    No exemption excused the Defendants from paying the

Plaintiff one and one-half (1½) times his regular hourly rate

for hours worked over forty (40) hours.             Nor did    the Defendants

make a good faith effort to comply with the FLSA. Instead, the

Defendants     knowingly,    wilfully,       or   with    reckless   disregard

carried out their illegal pattern or practice regarding overtime

compensation with respect to the Plaintiff.

      16.    Accordingly, the Plaintiff is entitled to overtime pay

in an amount which is one and one-half (1½) times his regular


                                      -4-
    Case 4:20-cv-02115 Document 1 Filed on 06/16/20 in TXSD Page 5 of 6



rate of pay.

     17.     In addition, the Plaintiff is entitled to an amount

equal to all of his unpaid overtime wages as liquidated damages.

     18.    Finally,       the    Plaintiff       is     entitled      to        reasonable

attorneys'        fees    and    costs    of      this    action.         29     U.S.C.   §

216(b)(2020).

                                         PRAYER

     WHEREFORE, Plaintiff Juan Carlos Delgado requests that this

Court     award     him    judgment,      jointly        and    severally,         against

Defendants Salinas Dental Group, P.A., and Adriana M. Salinas,

Individually, for:

     a.     damages   for   the   full  amount   of   the
            Plaintiff’s unpaid overtime compensation;

     b.     an amount equal to the Plaintiff’s unpaid
            overtime compensation as liquidated damages;

     c.     reasonable   attorneys’               fees,        costs      and
            expenses of this action;

     d.     pre-judgment  interest  and   post-judgment
            interest at the highest rates allowable by
            law; and

     e.     such other and          further       relief       as   may     be
            allowed by law.




                                          -5-
Case 4:20-cv-02115 Document 1 Filed on 06/16/20 in TXSD Page 6 of 6



                              Respectfully submitted,


                              /s/ Mark Siurek
                              Mark Siurek
                              TBA# 18447900
                              Fed ID# 9417
                              3334   Richmond  Ave,    Suite          100
                              Houston, Texas 77098
                              713-522-0066 (telephone)
                              713-522-9977 (fax)
                              msiurek@warrensiurek.com

                              ATTORNEY-IN-CHARGE FOR PLAINTIFF

                              OF COUNSEL:

                              WARREN & SIUREK, L.L.P.
                              Patricia Haylon
                              TBA# 09281925
                              Fed ID# 13941
                              3334 Richmond Ave, Suite 100
                              Houston, Texas 77098
                              713-522-0066 (telephone)
                              713-522-9977 (fax)
                              thaylon@warrensiurek.com




                                -6-
